Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20 recites a “…storage medium” was dependent on claim 13. It was amended to be dependent on claim 15.
20.    (Currently Amended) The storage medium according to claim  15, wherein the selecting, based on the weight value of the candidate online resource, N target online resources; and displaying related information of the N target online resources on a target page of a target application comprises:
selecting, based on the weight value of the access request for the candidate online resource, at least one access request whose weight value is greater than a threshold for the candidate online resource, obtaining the N target online resources in the at least one access request for the candidate online resource whose weight value is greater than the threshold, and displaying the related information of the N target online resources on the target starting page of the browsing application.

Allowable Subject Matter
Reasons for Allowance
Claims 1, 2, 5-9, 12-16 and 19-21 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results in view of current amendment to the claims overcame the prior art of record found before hence the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159